Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 8, 2020

                                       No. 04-19-00667-CV

                                      Monica Teresa WADE,
                                           Appellant

                                                 v.

                                 Robert Craig MCKINLEY, Jr.,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV07559
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
        Appellant’s brief in this appeal is past due. Neither the brief nor a motion for extension of
time has been filed. We ORDER appellant to file, within 10 days of this order, the appellant’s
brief and a written response reasonably explaining appellant’s failure to timely file the brief. If
appellant fails to file a brief and the written response by the date ordered, we may dismiss this
appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court